DISMISS and Opinion Filed May 11, 2021




                                  S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00679-CV

  JCB DALLAS, LLC, JCB, INC., J.C. BAMFORD EXCAVATORS, LTD.,
               AND JEREMY JOHNSON, Appellant
                                 V.
                     ART GILFUS, Appellee

               On Appeal from the 160th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. Dc-19-20010

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                          Opinion by Justice Goldstein
            The Court has before it the April 30, 2021 joint motion to dismiss the

appeal, stating the parties have reached a settlement in the above cause and have

agreed to bear their own costs. We grant the motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).



                                         /Bonnie Lee Goldstein/
                                         BONNIE LEE GOLDSTEIN
                                         JUSTICE

200679F.P05
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

JCB DALLAS, LLC, JCB, INC., J.C.             On Appeal from the 160th Judicial
BAMFORD EXCAVATORS, LTD.,                    District Court, Dallas County, Texas
AND JEREMY JOHNSON,                          Trial Court Cause No. Dc-19-20010.
Appellant                                    Opinion delivered by Justice
                                             Goldstein. Justices Molberg and
No. 05-20-00679-CV          V.               Smith participating.

ART GILFUS, Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      It is ORDERED that each party bear its own costs of this appeal.


Judgment entered this 11th day of May 2021.




                                       –2–